Exhibit 10.3

EXECUTION VERSION

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (together with the Service Schedules hereto,
the “TSA”) is made as of October 1, 2018 (the “Effective Date”) by and among
Fortive Corporation, a Delaware corporation (“Fox”), Stevens Holding Company,
Inc., a Delaware corporation (together with its successors and assigns,
“Newco”), and Altra Industrial Motion Corp., a Delaware corporation (“Ainge”).

W I T N E S S E T H:

WHEREAS, Fox is engaged, directly and indirectly, in the A&S Business;

WHEREAS, Fox, Newco, and Ainge have entered into a Separation and Distribution
Agreement, dated as of March 7, 2018 (as amended, modified or supplemented from
time to time in accordance with its terms, the “Distribution Agreement”),
pursuant to which (i) Fox has agreed to transfer to Newco, and Newco has agreed
to receive and assume, certain assets and liabilities of Fox’s A&S Business and
(ii) following such transfer and the other transactions specified in the
Distribution Agreement, Fox has agreed to effect the Distribution, all as more
specifically described in, and subject to the terms of, the Distribution
Agreement;

WHEREAS, Fox, Newco, Ainge and McHale Acquisition Corp. (“Merger Sub”) have
entered into an Agreement and Plan of Merger and Reorganization, dated as of
March 7, 2018 (as amended, modified or supplemented from time to time in
accordance with its terms, the “Merger Agreement”);

WHEREAS, prior to the Closing, the A&S Business received certain services from
Fox and certain of its Affiliates and Fox and certain of its Affiliates received
certain services from the A&S Business; and

WHEREAS, each Party desires that certain of these services continue to be
provided after the Closing upon the terms and conditions set forth in this TSA.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this TSA, and intending to be legally bound, and for other good and valuable
consideration, the receipt and sufficiency which are hereby acknowledged, the
Parties hereto hereby agree as follows:

SECTION 1. Definitions Incorporated. All capitalized terms used but not
otherwise defined in this TSA have the meaning ascribed to them in the
Distribution Agreement or the Merger Agreement, as applicable.

SECTION 2. Additional Definitions. Unless the context otherwise requires, the
following terms, in their singular or plural forms, used in this TSA shall have
the meanings set forth below:

2.1 “Business Data” has the meaning set forth in Section 6.13 of this TSA.



--------------------------------------------------------------------------------

2.2 “Confidential Information” has the meaning set forth in Section 11.1 of this
TSA.

2.3 “Confidentiality Agreement” shall mean that certain Confidentiality
Agreement dated as of October 27, 2017, between Fox and Ainge.

2.4 “Cost” means the fees to be paid and costs and expenses incurred by Service
Provider and its Affiliates in connection with providing such Services to
Service Recipient as set forth in a Service Schedule.

2.5 “Cutover Plan” has the meaning set forth in Section 6.12 of this TSA.

2.6 “Disclosing Party” has the meaning set forth in Section 11.1 of this TSA.

2.7 “EAR” has the meaning set forth in Section 6.11 of this TSA.

2.8 “Excluded Services” means a schedule of services that is attached to this
TSA.

2.9 “Expiry Date” has the meaning set forth in Section 5.2 of this TSA.

2.10 “Force Majeure Event” has the meaning set forth in Section 7 of this TSA.

2.11 “Fox Business” means the business conducted by Fox and its Subsidiaries at
Closing (for the avoidance of doubt, other than the A&S Business).

2.12 “Losses” means direct losses, damages, costs and expenses; provided, that
“Losses” shall not include any (A) punitive, exemplary or special damages or
(B) any indirect or consequential damages.

2.13 “Omitted Services” has the meaning set forth in Section 3.1.2 of this TSA.

2.14 “Party” means each of Fox and Newco.

2.15 “Receiving Party” has the meaning set forth in Section 11.1 of this TSA.

2.16 “Sales and Service Taxes” has the meaning set forth in Section 4.2.1 of
this TSA.

2.17 “Service Provider” means a Party in its capacity as a provider of Services
hereunder.

2.18 “Service Recipient” means a Party in its capacity as a recipient of
Services hereunder.

 

2



--------------------------------------------------------------------------------

2.19 “Service Schedule” means a schedule for Services that is attached to this
TSA.

2.20 “Service Term” means the period of time during which Service Provider will
provide each individual Service to Service Recipient as specified for such
Service in the column titled “Service Term” in the Service Schedule.

2.21 “Services” means the services to be provided by Service Provider or an
Affiliate of Service Provider to Service Recipient set forth in a Service
Schedule.

2.22 “Term” has the meaning set forth in Section 5.2 of this TSA.

2.23 “Transition Term” has the meaning set forth in Section 5.1 of this TSA.

SECTION 3. Services Provided.

3.1 Agreement to Provide Services.

3.1.1 Services. Pursuant to the terms and conditions of this TSA and the
applicable Service Schedules, Service Provider will, or will cause one or more
of its Affiliates or third party contractors to, provide the Services described
in each Service Schedule to Service Recipient in accordance with the service
standards set forth in Section 6.1. Unless otherwise agreed by the Parties in a
Service Schedule, Service Provider shall not be required to provide any Service
in a location other than where such Service was performed prior to the Closing.
Neither Service Provider nor any of its Affiliates will be required to render
any Services in a particular location that would necessitate that Service
Provider or any of its Affiliates qualify to do business in any location or
jurisdiction other than the current locations and jurisdictions where Service
Provider or any such Affiliate, as applicable, does business as of the Effective
Date. Service Recipient agrees that the Services are for the sole use and
benefit of Service Recipient and its Affiliates, in each case, solely with
respect to the A&S Business or the Fox Business, as applicable, conducted at
Closing. Service Recipient shall not resell any of the Services to any Person
whatsoever and shall not permit the receipt or use of the Services by any Person
other than for the conduct of the A&S Business or the Fox Business, as
applicable, in the ordinary course consistent with past practice. For the
avoidance of doubt, except as set forth in a Service Schedule executed by each
Party, neither Service Provider nor any of its Affiliates shall be obligated to
provide any other services to Service Recipient or any of its Affiliates.

3.1.2 Omitted Services. If either Party (a) identifies a service that (i)Fox
provided to the A&S Business prior to the Closing that Ainge reasonably needs in
order for the A&S Business to continue to operate in substantially the same
manner in which the A&S Business operated prior to the Closing and such service
was not set forth on the Service Schedules (other than an Excluded Service) or
(ii) the A&S Business provided to Fox prior to the Closing that Fox reasonably
needs in order for the Fox Business to continue to operate in substantially the
same manner in which the Fox Business operated prior to the Closing, and such
service was not set forth on the Service Schedules (other an Excluded Service)
(the services referenced in clause (i) and clause (ii), the “Omitted Services”),
and (b) provides a written change request (in the form agreed by the Parties) to
the other Party requesting such Omitted

 

3



--------------------------------------------------------------------------------

Service within ninety (90) days after the Closing, then such other Party shall
negotiate in good faith to provide such Omitted Service, as applicable;
provided, however, that neither Party shall be obligated to provide any Omitted
Service if it does not, in its reasonable judgment, have adequate resources to
provide such Omitted Service. The compensation associated with any such Omitted
Services will be determined in accordance with the terms set forth in
Section 4.1. The Parties shall document such terms in a Service Schedule. Such
Service Schedule shall describe in reasonable detail the nature, scope, service
period(s) and other terms applicable to such Omitted Services. Each such Service
Schedule shall be deemed part of this TSA as of the date of such agreement and
the Omitted Services set forth therein shall be deemed “Services” provided under
this TSA, in each case subject to the terms and conditions of this TSA.

3.1.3 Service Adjustments. After the Closing, if Service Provider or Service
Recipient desires to adjust any Services or change the manner in which Services
are provided (such adjustments and changes other than the addition of Omitted
Services, “Service Adjustments”), then such Service Provider or Service
Recipient, as applicable, will provide a written change request (in the form
agreed to by the Parties) to the other Party, and the Parties shall negotiate in
good faith to make such Service Adjustments; provided, however, that Service
Provider shall not be obligated to provide any Service Adjustment if the Service
Provider and Service Recipient are unable to reach agreement on the terms
thereof (including with respect to compensation therefor) unless such Service
Adjustment is required by a change in any Legal Requirement applicable to such
Services. If the Parties agree to any Service Adjustment, then the Parties shall
document such terms in an amendment to the applicable Service Schedule. Each
amended Service Schedule, as agreed to in writing by the Parties, shall be
deemed part of this Agreement as of the date of such agreement and the Service
Adjustments set forth therein shall be deemed “Services” provided under this
TSA, in each case subject to the terms and conditions of this TSA.

3.2 Points of Contact; Disputes.

3.2.1 Points of Contact. With respect to the Services on a Service Schedule,
each of Service Provider and Service Recipient has named a point of contact on
such Service Schedule. Such points of contact shall be the initial points of
contact with respect to any matters with respect to the day-to-day provision of
such Services, including attempting to resolve any issues that may arise during
the performance of such Services. Any reference in this TSA to the co-operation
of the Parties, or the use of good faith efforts to negotiate between the
Parties or any other contact or communication between the Parties, shall be
deemed to be an obligation of such points of contact on behalf of the Parties
and for communication to be, in the first instance, between the respective
points of contact of Service Provider and Service Recipient and, if requested by
a Party, the applicable functional leaders of each Party shall participate in
such negotiation (e.g., if the Services subject to the Dispute concern IT, then
the functional heads of the Parties for such IT services shall participate). If
the points of contacts are not able to resolve a dispute within ten
(10) Business Days (or such longer period as the points of contact may mutually
agree), the terms in Section 3.2.2 shall apply. The points of contact may
delegate authority to other Service Provider or Service Recipient personnel (as
applicable) to act as initial points of contact with respect to certain Services
or categories of Services as appropriate.

 

4



--------------------------------------------------------------------------------

3.2.2 Disputes. In the event of any material dispute between the Parties
relating to the Services or this TSA that is not resolved by the Parties’
respective points of contact pursuant to Section 3.2.1, the points of contact
may escalate the dispute to senior management of the Parties, which for Fox
shall initially be Bob Joyce, and for Ainge or Newco shall initially be Craig
Schuele. Within five (5) Business Days of the receipt by a Party of a notice
from the other Party of the existence of a Dispute (the “Dispute Notice”), the
receiving Party shall submit a written response to the other Party (the “Dispute
Response”). Both the Dispute Notice and the Dispute Response shall include (i) a
statement of the disputing Party’s position with regard to the Dispute and a
summary of arguments supporting that position; and (ii) the name and title of
the senior executive who will represent that Party in attempting to resolve the
Dispute pursuant to this Section 3.2.2. Within five (5) Business Days of receipt
of the Dispute Response, the designated executives shall meet (including by
teleconference or video conference) and attempt to resolve the Dispute. All
communications made in connection with this clause shall be confidential and
shall not be referred to, or admissible for any purpose, in any subsequent
proceedings. If any Dispute is not resolved within twenty (20) days of receipt
of the Dispute Notice (or within such longer period as to which the Parties have
agreed in writing), then the Parties may pursue all available remedies in
accordance with Section 12.5. Each Party agrees that it will, unless otherwise
directed or if rendered impracticable by the other Party, continue performing
its other undisputed obligations under this TSA while any dispute is being
resolved until the Expiry Date or the earlier termination of this TSA pursuant
to Section 5.

SECTION 4. Compensation.

4.1 Compensation for Services. Subject to the terms and conditions in this TSA,
the compensation to be paid by Service Recipient to Service Provider for each
Service set forth in a Service Schedule during the Transition Term shall equal
the Cost set forth in the applicable Service Schedule with respect to such
Service. Except as otherwise set forth in a Service Schedule, for any Service
where the price for the Services is expressed as a specified dollar amount per
month, if such Services are provided for only a portion of the month, the
Services will be deemed provided for a full month for purposes of determining
the fees under this TSA.

4.2 Out-of-Pocket Costs and Expenses. Unless otherwise set forth on a Service
Schedule, the prices for the Services set forth in the Service Schedules as of
the Effective Date are exclusive of (a) any expenses related to travel
(including long-distance and local transportation, accommodation and meal
expenses and other incidental expenses) by Service Provider’s or its Affiliates’
personnel in connection with performing the Services; (b) all third party
consultant and service provider fees incurred in connection with the Services;
and (c) any other incremental out-of-pocket, third party costs for assets or
services acquired to provide the Services, and all of the foregoing shall be
charged by Service Provider to Service Recipient on a straight pass-through
basis. For the avoidance of doubt, with respect to any costs and expenses
described (i) in the foregoing clause (a), such costs and expenses shall be
consistent with Service Provider’s general approach with respect to such types
of costs and expenses and (ii) in the foregoing clauses (b) and (c), such costs
and expenses shall be consistent with Service Provider’s general approach with
respect to fees and payments to third parties or approved in advance if over
$25,000 on an annualized basis for any particular Service.

 

5



--------------------------------------------------------------------------------

4.2.1 Except as expressly set forth in the Service Schedules, the prices set
forth in the Service Schedules are exclusive of taxes. Service Recipient will
pay and be liable for any and all sales, service, value added, or similar taxes
imposed on, sustained, incurred, levied and measured by: (a) the cost, value or
price of Services provided by Service Provider under this TSA; or (b) Service
Provider’s cost in acquiring property or services used or consumed by Service
Provider in providing Services under this TSA (collectively, the “Sales and
Service Taxes”); provided, however, that (a) in the case of any value-added
Taxes, Service Recipient shall not be obligated to pay such Taxes unless Service
Provider has issued to Service Recipient a valid value-added tax invoice in
respect thereof, and (b) in the case of all sales Taxes, Service Recipient shall
not be obligated to pay such sales Taxes if and to the extent Service Recipient
has provided any valid exemption certificates or other applicable documentation
that would eliminate or reduce the obligation to collect or pay such sales
Taxes. Such Sales and Service Taxes payable by Service Recipient shall be paid
to Service Provider in accordance with Section 4.3 or as otherwise mutually
agreed in writing by the Parties and under the terms of the applicable law that
govern the relevant Sales and Service Taxes.

4.2.2 Each of Service Provider and Service Recipient shall pay and be
responsible for all other Taxes applicable to each of them, including Taxes
based on their own respective net income or profits or assets.

4.2.3 Payments for Services or other amounts under this TSA shall be made net of
any required withholding taxes. Notwithstanding the foregoing, if Service
Provider reasonably believes that a reduced rate of withholding applies or
Service Provider is exempt from withholding, then Service Provider will notify
Service Recipient and Service Recipient will apply such reduced rate of
withholding or no withholding at such time as Service Provider provides Service
Recipient with evidence reasonably satisfactory to Service Recipient that a
reduced rate of or no withholding is required (and that all necessary
administrative provisions or requirements have been completed). The Parties
shall cooperate in good faith to reduce or eliminate the need to withhold.
Service Recipient shall timely remit any amounts withheld to the appropriate
taxing authority and shall provide Service Provider with a receipt or other
documentation evidencing such payment, including the amount paid and the
applicable taxing authority to which payment was made. Service Recipient shall
not be required in any circumstances to pursue any refund of taxes withheld and
paid over to a taxing authority; provided, however, that (a) Service Recipient
will, at Service Provider’s reasonable request and at Service Provider’s
expense, assist Service Provider in Service Provider’s pursuit of such refund of
taxes, and (b) in the event that Service Recipient receives a refund of any
amounts previously withheld from payments to Service Provider and remitted,
Service Recipient shall promptly surrender such refund to Service Provider.

4.2.4 Each of Service Provider and Service Recipient shall promptly notify the
other of any deficiency claim or similar notice by a taxing authority with
respect to Sales and Service Taxes or withholding taxes payable under this TSA,
and shall provide the other with such information as reasonably requested from
time to time, and shall fully cooperate with the Service Provider or Service
Recipient, as applicable, in connection with: (a) the reporting of any Sales and
Service Taxes or withholding taxes payable pursuant to this TSA; (b) any audit
relating to Sales and Service Taxes or withholding taxes pursuant to this TSA;
and (c) any assessment, refund, claim or proceeding relating to such Sales and
Service Taxes or withholding taxes.

 

6



--------------------------------------------------------------------------------

4.2.5 Except as otherwise specifically provided in this TSA, Tax matters shall
be exclusively governed by the Tax Matters Agreement, and in the event of any
inconsistency between the Tax Matters Agreement and this TSA, the Tax Matters
Agreement shall control. The procedures relating to indemnification for Tax
matters shall be exclusively governed by the Tax Matters Agreement.

4.3 Terms of Payment. Service Provider will invoice Service Recipient for each
Service at the prices and rates set forth in the applicable Service Schedule
monthly in advance on or after the first day of each calendar month after
Closing for the monthly fees due for such month or on such other invoicing
schedule as is set forth in a Service Schedule. Service Provider shall also
provide invoices to Service Recipient at the end of each calendar month after
Closing in arrears for amounts, such as Sales and Service Taxes and/or other
costs and expenses accrued or incurred in such month, that are payable in
addition to the prices for the Services. Payment in full shall be made by
Service Recipient by wire transfer in immediately available funds (or such other
means as the Parties may mutually agree in writing) within thirty (30) days
after receipt of an invoice submitted in good faith. Amounts not being paid on
or before the date required to be paid hereunder shall constitute a material
breach of this TSA and shall accrue interest at an annual rate of one month
LIBOR plus sixty basis points (or the maximum legal rate, whichever is lower),
prorated for the actual number of days elapsed, accrued from the date such
payment was due hereunder until the date of the actual receipt of payment. In
addition, Service Provider may suspend performance of the particular Service in
the event that Service Recipient fails to timely pay all amounts in an invoice
submitted in good faith within twenty (20) days after notice of non-payment from
Service Provider, such notice to be provided to Service Recipient senior
management set forth in Section 3.2.2. All amounts due for Services rendered
pursuant to this TSA shall be billed and paid in United States dollars or the
applicable currency for such Services set forth on the applicable Service
Schedule hereto.

4.4 Audit. Not more than once during the Term, the Service Recipient shall have
the right to audit Service Provider’s accounting records relating to the
Services rendered hereunder solely for purposes of confirming the accuracy of
the amounts invoiced by Service Provider. The Service Provider shall retain such
accounting records and make them available to the Service Recipient’s auditors
to comply with applicable law for a period of not less than seven (7) years from
the close of each fiscal year of the Service Recipient during which Services
were provided.

SECTION 5. Term and Termination.

5.1 Term for Services Provided. Unless a shorter period is otherwise set forth
in a Service Schedule, Service Provider (or its Affiliates) shall provide each
of the Services for a period commencing immediately after the Effective Time on
the Effective Date and ending twenty-four (24) months following the Effective
Date (the “Transition Term”). For the avoidance of doubt, in no event will
Service Provider or any of its Affiliates be required to provide a Service
(a) beyond the shorter specified term for such Service if the applicable Service
Schedule provides for a term for such Service that is shorter than the

 

7



--------------------------------------------------------------------------------

Transition Term, or (b) if there is no such shorter term specified or agreed, as
applicable, beyond the Transition Term. The Parties acknowledge and agree that
it is their objective to have all Services and all related transition activities
completed as soon as possible, with the stated goal of accelerating transition
activities, where practical.

5.2 Term of TSA. Except as expressly provided otherwise in this Section 5 or
elsewhere in this TSA or Service Schedule, the term of this TSA (the “Term”)
shall be for a period commencing at the Effective Time and ending at 11:59 p.m.
Eastern Time on the date that is twenty-four (24) months after the Effective
Date (the “Expiry Date”). Notwithstanding anything to the contrary in this TSA,
or the Service Schedules, in no event shall Service Provider have any obligation
to provide any Services beyond the Expiry Date; provided, however, Service
Recipient may within thirty (30) days prior written notice, request an extension
of any Service Term. Any such request for extension of the Service Term will be
considered in good faith and without unreasonable delay, and shall be subject to
mutual written agreement by the Parties.

5.3 Termination of Individual Services by Service Recipient for Convenience.
Service Recipient may, at any time after the Effective Date, terminate any
individual Service provided under this TSA on a Service-by-Service basis upon
written notice to Service Provider identifying the particular Service (or
location) to be terminated and the effective date of termination, which date
shall not be later than the end of the applicable Transition Term or earlier
than thirty (30) days after Service Provider’s receipt of such notice of
termination, unless Service Provider otherwise agrees in writing.
Notwithstanding the foregoing, Service Recipient shall not be able to terminate
any individual Service if any non-terminated Services are reasonably dependent
upon the provision of the Services that Service Recipient is seeking to
terminate. Once Service Recipient has terminated any of the Services, Service
Recipient shall not be permitted to request such Services be resumed pursuant to
this TSA.

5.4 Termination of Agreement. This TSA shall terminate on the earliest to occur
of: (a) the Expiry Date; (b) the date on which the provision of all Services
have been completed or terminated or been canceled pursuant to Section 5.3; and
(c) the date on which this TSA is terminated pursuant to Section 5.5.

5.5 Termination for Cause. If either Party materially breaches any of its
obligations under this TSA and such Party does not cure such breach within
thirty (30) days after receiving written notice thereof from the non-breaching
Party, the non-breaching Party may terminate this TSA, in whole or in part (with
respect to the Services to which the breach relates), immediately by providing
written notice of termination to the Party in breach. Notwithstanding the
foregoing, if Service Recipient fails to pay all amounts in an invoice submitted
in good faith for Services provided hereunder when due, and Service Recipient
fails to cure its failure to pay such amounts within twenty (20) days of receipt
of written notice to Service Recipient senior manager set forth in Section 3.2.2
thereof from Service Provider, Service Provider may suspend performance in
accordance with Section 4.3 or may terminate the particular Service; provided
that amounts disputed in good faith will be subject to the dispute resolution
set out in Section 3.2 and any payment of amounts so disputed will not prejudice
the rights of the Service Recipient pursuant thereto.

 

8



--------------------------------------------------------------------------------

5.6 Termination Upon Insolvency. Further, this TSA may be terminated, effective
immediately upon written notice, by Service Provider, on the one hand, or by
Service Recipient, on the other hand, if the other Party files, or has filed
against it, a petition for voluntary or involuntary bankruptcy or pursuant to
any other insolvency law or makes or seeks to make a general assignment for the
benefit of its creditors or applies for or consents to the appointment of a
trustee, receiver or custodian for it or a substantial part of its property.

5.7 Effect of Termination; Survival. In the event of the expiration or any
termination of this TSA, Service Provider shall be entitled to all amounts due
for the provision of Services rendered prior to the date of termination and such
amounts will be determined in accordance with the prices set forth in the
applicable Service Schedule(s) and will be paid by Service Recipient in
accordance with the terms in this TSA. The following Sections shall survive the
termination or expiration of this TSA: Section 1 and Section 2 (in each case as
necessary to interpret any surviving provision hereunder), Section 4 (solely
with respect to amounts accrued prior to the termination or expiration of this
TSA), this Section 5.7, Section 6.8, Section 6.10, Section 6.13, Section 8.2,
Section 9, Section 10, Section 11, and Section 12.

SECTION 6. Certain Covenants.

6.1 Standard for Service. Service Provider agrees (a) to perform any Services
that it provides hereunder at substantially the same levels as those Services
were provided by Service Provider prior to the Closing and with substantially
the same standard of care at which the same or similar services were provided by
or on behalf of such Service Provider prior to the Closing or, if not so
previously provided, then substantially similar to those which are applicable to
similar services provided to Service Provider’s Affiliates or other business
units and (b) upon receipt of written notice from Service Recipient identifying
any outage, interruption or other failure of an Service, to respond to such
outage, interruption or other failure of such Service in a manner that is
substantially similar to the manner in which such Service Provider or its
Affiliates responds with respect to internally provided services. The Parties
acknowledge that an outage, interruption or other failure of any Service shall
not be deemed a breach of this Section 6.1 so long as the applicable Service
Provider complies with the foregoing clause (c); provided that Service Recipient
shall be excused from its obligations to pay any applicable compensation to such
Service Provider during the continuance of such outage, interruption or other
failure.

6.2 No Violation of Laws. Neither Service Provider nor its Affiliates (nor third
party service providers) shall be required to provide all or any part of any
particular Service or Services to the extent (and only to the extent) that
providing such Service or Services would require Service Provider or its
Affiliates to violate any applicable Legal Requirements. If Service Provider is
or becomes aware of any such potential violation on the part of such Service
Provider, such Service Provider shall promptly send a written notice to Service
Recipient of any such potential violation. If, with respect to a Service,
despite the use of commercially reasonable efforts, the performance of such
Service by Service Provider would continue to constitute a violation of
applicable Legal Requirements, such Service Provider shall use commercially
reasonable efforts in

 

9



--------------------------------------------------------------------------------

good faith to provide such Services in a manner as closely as possible to the
standards described in Section 6.1 that would apply absent the exception
provided for in the first sentence of this Section 6.2.

6.3 Cooperation. It is understood that it will require significant efforts of
all Parties to implement this TSA and to ensure performance hereunder at the
agreed upon level and on the agreed upon timeframe (subject to all the terms and
conditions of this TSA). The Parties will reasonably cooperate (acting in good
faith) to effect a smooth and orderly transition of the performance of the
Services provided hereunder from Service Provider and its Affiliates to Service
Recipient and/or its Affiliates (including, as may be agreed by the Parties,
with respect to the assignment or transfer of the rights and obligations under
any third-party contracts relating to the Services). Such cooperation shall
include the provision of such reasonable access to each Party to the other
Party’s personnel and records as shall be reasonably necessary to facilitate the
transition of the Services, including but not limited to reasonable
administrative support and general assistance with knowledge transfer from
Service Provider and at the Service Recipient’s cost (or if such conduct or
activity is included in a Service, then at the cost set forth therefor in the
Service Schedule). In addition, Service Recipient and its Affiliates shall not
take any action (or fail to take any action) that would interfere with the
ability of Service Provider or its Affiliates to provide the Services or that
would materially increase the Cost therefor (without an undertaking by the
Service Recipient to cover such increase). If a failure of Service Recipient to
act in accordance with this Section 6.3 prevents or inhibits the provision of a
Service hereunder, Service Provider or its Affiliates shall be relieved of its
obligations to provide such Service to the extent affected until the failure has
been remedied.

6.4 Means of Providing Services.

6.4.1 Subject to Section 6.1 and Section 6.5 and its obligation to perform the
Services in accordance with the terms of this TSA and the Service Schedule,
Service Provider shall determine the means and resources used to provide the
Services. Without limiting the foregoing, Service Provider or its Affiliates may
elect to modify or replace at any time (a) its policies and procedures; (b) any
Affiliates and/or third parties that provide any Services; (c) the location from
which any Service is provided; or (d) the intellectual property rights,
information technology, products and services used to provide the Services;
provided that, in each case, any such modification or replacement shall not
adversely affect the Services or quality thereof in any material respect.

6.4.2 Service Recipient acknowledges that Service Provider may be providing
similar services, and/or services that involve the same resources as those used
to provide the Services, to its internal organizations, Affiliates and to third
parties, and the provision of such similar services, in and of itself, shall in
no way be deemed to be a breach of Service Provider’s obligations hereunder.

6.4.3 Subject to Section 6.1 and any limitations with respect to outages
specified in any Service Schedule, Service Provider or its Affiliates may
suspend the provision of the Services (or any part thereof), from time to time,
to enable the performance of routine or emergency maintenance to the assets used
in connection with the provision of the Services that

 

10



--------------------------------------------------------------------------------

are required to provide the Services; provided that (a) Service Provider shall
use commercially reasonable efforts to perform any such routine maintenance
outside of the normal business hours of Service Recipient and in accordance with
the terms of the applicable Service Schedule; (b) Service Provider shall provide
Service Recipient with reasonable prior notice of such suspension and the
anticipated duration of the suspension, in each case to the extent practicable;
and (c) Service Provider shall use commercially reasonable efforts to carry out
the applicable maintenance and resume the provision of the applicable Services
as soon as reasonably practicable.

6.5 Authorized Service Providers. Except as otherwise specified in a Service
Schedule with respect to the Services under such Service Schedule, Service
Provider or any of its Affiliates may, as it deems necessary or appropriate in
providing the Services, (a) use the personnel of Service Provider or its
Affiliates (it being understood that such personnel can perform the Services on
behalf of Service Provider or its Affiliates on a full-time or part-time basis,
as reasonably determined by Service Provider or its Affiliates in accordance
with the obligations under this TSA relating to the provision of the Services);
(b) employ the services of third parties who are in the business of providing
such Services, provided that Service Provider’s use of a third party to perform
the Services does not relieve Service Provider of its obligations pursuant to
this TSA including with respect to (i) standard of service and care and
(ii) maintenance of uninterrupted provision of Services as provided for
hereunder, even during any transition of Services from Service Provider to such
third party, and Service Provider shall use the same degree of care in selecting
any such third party as it would if such third party was being retained to
provide similar services to Service Provider, but in no event less than a
reasonable degree of care; or (c) require the assignee or transferee of Service
Provider or its Affiliates of the relevant personnel or assets pursuant to
Section 12.8 to provide the applicable Services. In performing the Services,
employees and representatives of Service Provider and its Affiliates shall, as
between the Parties, be under the direction, control and supervision of Service
Provider or its Affiliates (and not Service Recipient) and, as between the
Parties, Service Provider or its Affiliates shall have the sole right and
obligation to exercise all authority and control with respect to the employment
(including termination of employment), assignment and compensation of such
employees and representatives. Service Recipient acknowledges and agrees that,
except as set forth on the Service Schedules, it has no right hereunder to
require that Service Provider or its Affiliates perform the Services hereunder
with specifically identified employees or third parties and that the assignment
of employees or third parties to perform such Services shall be determined in
the sole discretion of Service Provider; provided that if Service Provider
intends to transition performance of a Service to a third party that is being
performed by its or its Subsidiaries’ employees, Service Provider shall provide
Service Recipient ten (10) Business Days’ prior written notice of such
transition; provided, further, that Service Provider will use commercially
reasonable efforts to limit the disruption to Service Recipient in the
transition of the Services to different personnel (whether employees or third
parties).

6.6 Relationship of the Parties. Nothing contained in this TSA shall be
construed as creating a partnership, joint venture, agency, trust or other
association of any kind among or between the Parties, each Party being
individually responsible only for its

 

11



--------------------------------------------------------------------------------

obligations as set forth in this TSA. Service Provider and its Affiliates shall
provide the Services hereunder in the capacity of an independent contractor and
not as an employee, agent or joint venture counterparty of Service Recipient.
Without limiting the foregoing, (a) Service Recipient shall not have any power
or authority to bind Service Provider to any contract, undertaking or other
engagement with any third party and (b) Service Provider shall not have any
power or authority to bind Service Recipient to any contract, undertaking or
other engagement with any third party.

6.7 Treatment of Employees.

6.7.1 Except as set forth in any Service Schedule, the Employee Matters
Agreement or any other Transaction Document, employees of Service Recipient
involved in the receipt of the Services shall remain as the employees of Service
Recipient, and Service Recipient shall be solely responsible for the payment and
provision of all wages, bonuses, severance, workers’ compensation insurance,
unemployment insurance, employment taxes, commissions and employee benefit
plans, programs or arrangements relating to such employees.

6.7.2 Except as set forth in the Employee Matters Agreement or any other
Transaction Document, employees of Service Provider and its Affiliates involved
in the provision and administration of the Services shall remain as the
employees of Service Provider and its Affiliates, and Service Provider and its
Affiliates shall be solely responsible for the payment and provision of all
wages, bonuses, severance, workers’ compensation insurance, unemployment
insurance, employment taxes, commissions and employee benefit plans, programs or
arrangements relating to such employees.

6.8 No Violation of Third Party Agreements. If Service Provider reasonably
believes that the provision of any Services will result in a violation of any
third party agreement or that a third party’s consent, authorization or approval
is necessary to provide the Services, then Service Provider will notify Service
Recipient and the Parties shall cooperate in good faith to procure for Service
Recipient, at Service Recipient’s cost and expense, any applicable licenses,
enter into any appropriate agreement or obtain the necessary consent,
authorization or approval in order to allow the Services to be provided in
accordance with the terms set forth herein. All costs incurred as a result of
the cooperation of the Parties pursuant to the immediately preceding sentence
shall be borne by Service Recipient.

6.9 Information Provided by Service Recipient. Service Recipient will provide
(or will cause to be provided) to Service Provider complete and accurate data
and information to the extent available to the Service Recipient and to the
extent necessary for Service Provider or its Affiliates to provide the Services.
Service Provider and its Affiliates may rely on the completeness and accuracy of
such data and information in connection with the provision of the Services to
Service Recipient. Neither Service Provider nor its Affiliates will be liable or
responsible for any failure to provide a Service in compliance with this TSA as
a result of such data or information provided by Service Recipient being
incomplete or inaccurate and Service Recipient will be responsible and liable
therefor.

 

12



--------------------------------------------------------------------------------

6.10 No License. Without limiting any rights granted under the Distribution
Agreement (or any Ancillary Agreement other than this TSA thereunder), Service
Provider and its Affiliates are not granting, and nothing hereunder shall be
deemed to grant, any license under any intellectual property or proprietary
rights of Service Provider and its Affiliates, and Service Provider and its
Affiliates shall retain all right, title and interest in and to all such
intellectual property and proprietary rights.

6.11 Import/Export.

6.11.1 With respect to all transactions for which Service Provider will provide
Services pursuant to this TSA, Service Recipient shall be solely responsible for
compliance with all applicable U.S. and non-U.S. laws and regulations relating
to export controls, sanctions, and imports, including without limitation those
regulations maintained by the U.S. Department of the Treasury’s Office of
Foreign Assets Control, the Export Administration Regulations (“EAR”) maintained
by the U.S. Department of Commerce, Bureau of Industry and Security, and the
International Traffic in Arms Regulations (“ITAR”) maintained by the U.S.
Department of State, Directorate of Defense Trade Controls. For all such
transactions resulting in the export of goods, technology, or software from the
United States, Service Recipient shall act as United States Principal Party in
Interest under the EAR (15 C.F.R. Part 758) and the Foreign Trade Regulations
(15 C.F.R Section 30.3). Service Recipient and Service Provider shall use
commercially reasonable means to supply each other on a timely basis with
documentation required to complete the export and/or importation process. Any
performance obligation arising under this TSA is contingent upon the prior
receipt by Service Recipient and/or its Affiliates of all necessary government
authorizations, and Service Provider shall not be liable for any breach,
non-performance, or delay in performance resulting from the failure by Service
Recipient or its Affiliates to obtain any such authorization. Notwithstanding
the terms of Section 10 of this TSA, Service Recipient agrees to reimburse
Service Provider for reasonable out-of-pocket expenses actually incurred by
Service Provider for responding to any government-initiated audit related to
export and/or import transactions for which Service Provider provides Services
under this TSA. Also notwithstanding the terms of Section 10 of this TSA,
Service Recipient shall be liable for any surcharges, penalties or damages
assessed or incurred for violations of export and/or import-related laws and
regulations applicable to transactions for which Service Provider will provide
Services under this TSA, except for violations caused by any deliberate and
willful acts or omissions of Service Provider.

6.11.2 Notwithstanding the foregoing, Service Provider shall not be required to
undertake or perform any obligation set forth in Section 6.11.1 if Service
Provider (or one of its Affiliates) did not undertake or perform the applicable
activity prior to Closing and Service Provider shall not be responsible for
undertaking or performing any such obligation to a greater degree and extent
than, or for incurring any expenses in connection therewith greater than, that
undertaken, performed or incurred prior to Closing.

6.12 Transition Planning. Service Recipient shall, as soon as reasonably
practicable following the Effective Date, and no later than December 31, 2018,
provide in writing to Service Provider a draft transition plan with respect to
transfer or termination of the Services (the “Cutover Plan”), which Cutover Plan
shall describe Service Recipient’s proposed transition activities and any
transition assistance Service Recipient requests from

 

13



--------------------------------------------------------------------------------

Service Provider in connection with such transfer or termination. Service
Provider will review and comment on the Cutover Plan and the Parties shall
reasonably cooperate with each other to create a final Cutover Plan. The Cutover
Plan shall provide for a completion date that is no later than the Expiry Date.
Without limiting the obligations of the Service Provider under an applicable
Service Schedule, during the applicable Transition Term, the Service Provider
shall reasonably cooperate with and offer such commercially reasonable
assistance to the Service Recipient at Service Recipient’s Cost as set forth
therefor in the Service Schedule (or if not set forth in the Service Schedule,
then at Service Recipient’s cost), as is necessary to implement the Service
Recipient’s final Cutover Plan and the transfer of responsibility for the
provision of the Services to Service Recipient or a new provider.

6.13 Ownership of Business Data. For the purposes of this TSA, the term
“Business Data” shall mean any and all business, accounting, personnel and
customer-related data or other similar records, data and information, in each
case, to the extent exclusively related to the business of Service Recipient
that is generated, collected or serviced in connection with the Services
(including without limitation, data that is associated with the services set
forth on a Service Schedule). The Parties hereby agree that any and all such
Business Data shall be owned exclusively by the Service Recipient and Service
Provider (on its own behalf and on behalf of each of its Affiliates who may
provide Services hereunder) hereby assigns and agrees to assign (and shall cause
each Affiliate who provides Services hereunder) to Service Recipient all
Intellectual Property Rights in such Business Data. Service Provider and its
Affiliates shall not make any use of Business Data for any reason other than to
provide Services hereunder or as required by law.

SECTION 7. Force Majeure.

Except for the obligation to pay for Services already provided, neither Party
nor any of their respective Affiliates (nor any Person acting on its or their
behalf) shall bear any responsibility or liability for any Losses arising out of
any delay, inability to perform or interruption of its performance of
obligations under this TSA due to events beyond the reasonable control of such
Party (hereinafter referred to as a “Force Majeure Event”), including acts of
God, acts of governmental authority, acts of the public enemy or due to
terrorism, war, riot, flood, civil commotion, insurrection, strike or labor
difficulty, severe or adverse weather conditions, lack of or shortage of
electrical power, systemic malfunctions of equipment or software programs or any
other cause beyond the reasonable control of Service Provider or its Affiliates
or its or their third party service providers whose performance is affected by
the Force Majeure Event. In such event, the obligations hereunder of such Party
in providing the impacted Service or performing its obligations under this TSA
shall be suspended for such time as its performance is suspended or delayed on
account thereof but only to the extent that the Force Majeure Event prevents
such Party or its Affiliates from performing its duties and obligations
hereunder. During the duration of the Force Majeure Event, such Party shall use
all commercially reasonable efforts to avoid or remove such Force Majeure Event
and shall use all commercially reasonable efforts to resume its performance
under this TSA with the least practicable delay. A Force Majeure Event shall not
toll or otherwise extend the Transition Term. Service Recipient shall not be
obligated to pay Service Provider for Services with respect to the period when
Service Provider is not providing such Services due to a Force Majeure Event and
Service Recipient waives all claims for damages related thereto.

 

14



--------------------------------------------------------------------------------

SECTION 8. Representations and Warranties.

8.1 Authorization. Each Party represents and warrants that (a) it has the
requisite power and authority to execute and deliver this TSA and to perform the
transactions contemplated hereby; (b) all corporate or limited liability
company, as the case may be, action on the part of such Party necessary to
approve or to authorize the execution and delivery of this TSA and the
performance of the transactions contemplated hereby to be performed by it has
been duly taken; and (c) this TSA is a valid and binding obligation of such
Party, enforceable in accordance with its terms, subject to the effect of
principles of equity and the applicable bankruptcy, insolvency or other similar
laws, now or hereafter in effect, affecting creditors’ rights generally and
other customary qualifications.

8.2 DISCLAIMER. EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH PARTY (ON BEHALF OF
ITSELF AND ITS AFFILIATES) (A) ACKNOWLEDGES AND AGREES THAT THE SERVICES ARE
PROVIDED “AS IS,” (B) ASSUMES ALL RISKS AND LIABILITIES ARISING FROM OR RELATING
TO ITS USE OF, AND RELIANCE UPON, THE SERVICES, AND (C) ACKNOWLEDGES AND AGREES
THAT EXCEPT AS EXPRESSLY SET FORTH HEREIN OR IN ANY OTHER TRANSACTION DOCUMENT,
SERVICE PROVIDER MAKES NO REPRESENTATIONS OR WARRANTIES IN RESPECT OF THE
SERVICES OR ANY FACILITIES, RESOURCES, OR ITEMS TO BE DELIVERED OR PROVIDED TO
SERVICE RECIPIENT OF ANY KIND, NATURE OR DESCRIPTION, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NON-INFRINGEMENT, AND SERVICE PROVIDER HEREBY EXPRESSLY DISCLAIMS THE SAME.

SECTION 9. Indemnification.

9.1 Service Recipient Indemnification Obligation. Service Recipient shall
defend, indemnify and hold harmless Service Provider and its Affiliates, and its
and their respective shareholders, directors, partners, officers, employees and
agents, against any and all Losses suffered, sustained, incurred or paid arising
from or relating to breach by Service Recipient of its obligations under this
TSA. If Service Recipient receives notice or knowledge of a claim as described
in this Section 9, it shall promptly notify Service Provider in writing and give
Service Provider all necessary information and assistance, and the exclusive
authority to evaluate and settle such claim.

9.2 Service Provider Indemnification Obligation. Service Provider shall defend,
indemnify and hold harmless Service Recipient and its shareholders, directors,
partners, officers, employees and agents, against any and all Losses suffered,
sustained, incurred or paid (including from any third-party claims) to the
extent arising from breach by Service Provider of its obligations under this
TSA.

 

15



--------------------------------------------------------------------------------

SECTION 10. Limitations on Liability.

10.1 EXCLUSION OF CERTAIN DAMAGES. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS TSA, EXCEPT IN THE CASE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, NO PARTY
SHALL BE LIABLE TO OR OTHERWISE RESPONSIBLE TO ANY OTHER PARTY HERETO OR ANY
AFFILIATE OF ANY OTHER PARTY HERETO FOR ANY INCIDENTAL, SPECIAL, CONSEQUENTIAL,
INDIRECT, EXEMPLARY OR PUNITIVE DAMAGES THAT ARISE OUT OF OR RELATE TO THIS TSA
OR THE PERFORMANCE OR BREACH HEREOF, WHETHER SUCH DAMAGES OR OTHER RELIEF ARE
SOUGHT BASED ON BREACH OF CONTRACT, NEGLIGENCE, STRICT LIABILITY OR ANY OTHER
LEGAL OR EQUITABLE THEORY AND WHETHER OR NOT THE PARTY WAS AWARE OR ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES.

10.2 SERVICE PROVIDER LIMITATION OF LIABILITY. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS TSA, SERVICE PROVIDER (IN ITS CAPACITY AS PROVIDER OF SERVICES)
SHALL NOT HAVE ANY LIABILITY TO SERVICE RECIPIENT (IN ITS CAPACITY AS RECIPIENT
OF SERVICES) OR ANY AFFILIATE OF SUCH SERVICE RECIPIENT IN CONNECTION WITH, OR
AS A RESULT OF, ANY ACTIONS, OMISSIONS, OR BREACHES OF SUCH SERVICE PROVIDER OR
ITS AFFILIATES (OR THIRD PARTY SERVICE PROVIDERS) WITH RESPECT TO THIS TSA,
INCLUDING THE PROVISION OF THE SERVICES, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE, EXCEPT TO THE EXTENT SUCH SERVICE RECIPIENT INCURS ANY LOSSES
RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SERVICE PROVIDER,
AND SUCH SERVICE RECIPIENT ACKNOWLEDGES AND AGREES THAT IN SUCH CASE THE
INDEMNIFICATION OBLIGATION SET FORTH IN SECTION 9.2 SHALL BE SUCH SERVICE
RECIPIENT’S SOLE AND EXCLUSIVE REMEDY. SUBJECT TO APPLICABLE LAW AND WITHOUT
LIMITING THE FOREGOING, SUCH SERVICE PROVIDER’S SOLE LIABILITY, AND SUCH SERVICE
RECIPIENT’S SOLE AND EXCLUSIVE REMEDY, IN CONNECTION WITH ANY CLAIM (EXCEPT TO
THE EXTENT ANY CLAIM ARISES FROM OR RELATES TO THE GROSS NEGLIGENCE OR WILLFUL
BREACH OR MISCONDUCT OF SERVICE PROVIDER) UNDER THIS TSA SHALL BE RECOVERY OF
ANY FEES PAID BY SUCH SERVICE RECIPIENT FOR THE SERVICES PROVIDED TO SUCH
SERVICE RECIPIENT HEREUNDER. WITHOUT LIMITING THE FOREGOING, EXCEPT IN THE CASE
OF GROSS NEGLIGENCE OR WILLFUL BREACH OR MISCONDUCT OF SERVICE PROVIDER, IN NO
EVENT WILL THE TOTAL, CUMULATIVE, AGGREGATE LIABILITY OF SUCH SERVICE PROVIDER,
WHETHER BASED UPON AN ACTION OR CLAIM IN CONTRACT, TORT (INCLUDING NEGLIGENCE),
WARRANTY, MISREPRESENTATION, EQUITY OR OTHERWISE, EXCEED THE AMOUNTS PAID BY
SUCH SERVICE RECIPIENT TO SUCH SERVICE PROVIDER FOR THE SERVICES PROVIDED DURING
THE TERM OF THIS TSA.

 

16



--------------------------------------------------------------------------------

SECTION 11. Confidentiality.

11.1 Duty of Confidentiality. With respect to any non-public information
disclosed by a Party (or its Affiliates or representatives) (the “Disclosing
Party”) to the other Party (or its Affiliates or representatives) (the
“Receiving Party”) for the purpose of this TSA or otherwise accessible to such
Receiving Party during the performance hereunder which non-public information is
either marked or otherwise identified as confidential or proprietary or would
reasonably be considered confidential or proprietary in light of the nature of
the information (collectively, the “Confidential Information”), the Receiving
Party agrees that (i) it will keep such Confidential Information confidential,
using at least the same degree of care used to protect its own confidential or
proprietary information, but not less than reasonable care, to prevent the
disclosure or accessibility to others of the Disclosing Party’s Confidential
Information and (ii) it will use the Disclosing Party’s Confidential Information
only for the purpose of performing its obligations under this TSA. The Receiving
Party shall limit dissemination of and access to the Disclosing Party’s
Confidential Information to only such of its Affiliates, advisers, employees,
agents or contactors (including, in the case of Service Provider, any third
party engaged to provide the Services hereunder) or consultants who have a need
to know for the purpose of this TSA, provided that any third party to which
Confidential Information is provided by a Receiving Party is subject to
confidentiality obligations with respect to such Confidential Information at
least as protective as the obligations set forth herein.

11.2 Exclusions. Specifically excluded from the foregoing obligations is any and
all information that the Receiving Party can show: (a) is already known to the
Receiving Party at the time of disclosure and is not subject to a
confidentiality obligation (other than any information that is transferred to
Service Recipient as an asset under the Distribution Agreement) or thereafter is
independently developed by the Receiving Party without breach of this TSA;
(b) is already in the public domain at the time of disclosure, or thereafter
becomes publicly known other than as the result of a breach by the Receiving
Party of its obligations under this TSA; or (c) is received from a third party
without breach of this TSA or a confidentiality obligation to the Disclosing
Party known to the Receiving Party.

11.3 Required Disclosures. If, upon advice of counsel, any Disclosing Party’s
Confidential Information is required to be disclosed by law, regulation and/or
legal process by the Receiving Party, then the Receiving Party shall promptly
notify the Disclosing Party and, insofar as is permissible and reasonably
practicable, give the Disclosing Party an opportunity to appear and to object to
such production before producing the requested information. Any such production
shall be limited to that portion of the Confidential Information required to be
disclosed.

11.4 Destruction of Confidential Information. Upon the termination or expiration
of this TSA, other than as required by applicable law, each Party, as a
Receiving Party, shall destroy the Confidential Information of the Disclosing
Party in such Receiving Party’s possession and provide a written certification
of destruction with respect thereto to such Disclosing Party.

 

17



--------------------------------------------------------------------------------

SECTION 12. Miscellaneous.

12.1 Notices. All notices, requests, demands and other communications under this
TSA shall be in writing and shall be deemed to have been duly given or made as
follows: (a) if sent by registered or certified mail in the U.S. return receipt
requested, upon receipt; (b) if sent by nationally recognized overnight air
courier (such as Federal Express), two business days after mailing; (c) if sent
by facsimile transmission or e-mail before 5:00 p.m. Pacific Time, when
transmitted and receipt is confirmed; (d) if sent by facsimile transmission or
e-mail after 5:00 p.m. Pacific Time and receipt is confirmed, on the following
business day; or (e) if otherwise actually personally delivered, when delivered;
provided that such notices, requests, demands and other communications are
delivered to the physical address, e-mail address or facsimile number set forth
below, or to such other address as any party shall provide by like notice to the
other parties to this TSA:

If to Newco:

c/o Altra Industrial Motion Corp.

300 Granite Street

Suite 201

Braintree, MA 02184

Attention: Glenn E. Deegan, Vice President, Legal and Human Resources,

General Counsel and Secretary

Email: glenn.deegan@altramotion.com

Facsimile: (617) 671-0534

with a copy (which shall not constitute notice) to:

Cravath, Swaine & Moore LLP

825 8th Avenue

New York, New York 10019

Facsimile: (212) 474-3700

Attention: Thomas E. Dunn

E-mail: tdunn@cravath.com

If to Fox:

Fortive Corporation

6920 Seaway Blvd

Everett, WA 98203

Attention: Peter C. Underwood, Senior Vice President, General Counsel &

Secretary

Email: peter.underwood@fortive.com

Facsimile: (425) 446-5007

with a copy (which shall not constitute notice) to:

 

18



--------------------------------------------------------------------------------

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Facsimile: (212) 735-2000

Attention: Thomas W. Greenberg

E-mail: thomas.greenberg@skadden.com

12.2 Entire Agreement. This TSA, including the schedules, exhibits and
amendments hereto and the other agreements and documents referred to herein
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, among or between any of the parties with
respect to the subject matter hereof and thereof; provided, however, that the
Confidentiality Agreement shall not be superseded and shall remain in full force
and effect in accordance with its terms (it being understood that no provision
in the Confidentiality Agreement shall limit any party’s rights or remedies in
the case of fraud). This TSA shall not be modified or amended except by written
instrument executed by each Party. The Service Schedules to this TSA shall be
deemed incorporated in this TSA and shall form a part of it.

12.3 Waiver. The failure of a Party to insist upon strict performance of any
provision of this TSA shall not constitute a waiver of, or estoppel against,
asserting the right to require such performance in the future, nor shall a
waiver or estoppel in any one instance constitute a waiver or estoppel with
respect to a later breach of a similar nature or otherwise.

12.4 Severability. Any term or provision of this TSA which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this TSA in any other
jurisdiction. If any provision of this TSA is so broad as to be unenforceable,
such provision shall be interpreted to be only so broad as is enforceable.

12.5 Governing Law; Forum. This TSA shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware. In any action
between any of the Parties arising out of or relating to this TSA: (a) each of
the parties hereto irrevocably and unconditionally consents and submits to the
exclusive jurisdiction and venue of any state court within the State of Delaware
or, if under applicable Legal Requirements, exclusive jurisdiction over such
matter is vested in the federal courts, any federal court in the State of
Delaware and any appellate court from any thereof; (b) each of the parties
irrevocably waives the right to trial by jury; and (c) each of the parties
hereto irrevocably and unconditionally waives, and agrees not to assert, by way
of motion or as a defense, counterclaim or otherwise, any claim (i) that it is
not personally subject to the jurisdiction of the courts in Delaware as
described herein for any reason; (ii) that it or its property is exempt or
immune from jurisdiction of

 

19



--------------------------------------------------------------------------------

any such court or from any legal process commenced in such courts; and
(iii) that (x) the claim, action, suit or other proceeding in any such court is
brought in an inconvenient forum; (y) the venue of such claim, action, suit or
other proceeding is improper; or (z) this TSA, or the subject matter hereof, may
not be enforced in or by such courts. Each of the Parties hereto further agrees
that, to the fullest extent permitted by applicable law, service of any process,
summons, notice or document by U.S. registered mail to such Person’s respective
address set forth in Section 12.1 will be effective service of process for any
claim, action, suit or other proceeding in any state court in the State of
Delaware or, to the extent required by law, any federal court in the State of
Delaware, with respect to any matters to which it has submitted to jurisdiction
as set forth in this paragraph. The Parties hereto hereby agree that a final
judgment in any such claim, suit, action or other proceeding will be conclusive,
subject to any appeal, and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by applicable law.

12.6 Construction.

12.6.1 For purposes of this TSA, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include masculine and
feminine genders.

12.6.2 The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this TSA.

12.6.3 As used in this TSA, (a) the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation,” (b) the words
“hereof,” “herein” and “hereunder” and words of similar import shall refer to
this TSA as a whole and note to any particular provision of this TSA, (c) the
word “extent” in the phrase “to the extent” shall mean the degree to which a
subject or other thing extends, and such phrase shall not mean simply “if,” (d)
the word “will” shall have the same meaning and effect as the word “shall,” and
(e) the words “or,” “any” or “either” are not exclusive.

12.6.4 Except as otherwise indicated, all references in this TSA to “Sections,”
“Exhibits” and “Schedules” are intended to refer to Sections of this TSA and
Exhibits or Schedules to this TSA.

12.6.5 The underlined headings contained in this TSA are for convenience of
reference only, shall not be deemed to be a part of this TSA and shall not be
referred to in connection with the construction or interpretation of this TSA.

12.6.6 Reference to any agreement, document or instrument means such agreement,
document or instrument as amended or otherwise modified from time to time in
accordance with the terms thereof, and if applicable hereof.

12.6.7 Any payment to be made pursuant hereto shall be made in U.S. dollars and
by wire transfer of immediately available funds.

 

20



--------------------------------------------------------------------------------

12.7 Counterpart Execution. This TSA may be executed in several counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same instrument. The exchange of a fully executed agreement (in
counterparts or otherwise) by facsimile or electronic transmission shall be
treated in all manner and respects as an original agreement and shall be
considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person. At the request of any Party, the
other Party shall re-execute original forms thereof and deliver them to the
requesting Party. No Party shall raise the use of a facsimile machine or other
electronic means to deliver a signature or the fact that any signature was
transmitted or communicated through the use of a facsimile machine or other
electronic means as a defense to the formation of a contract and each such Party
forever waives any such defense.

12.8 Successors and Assigns. This TSA shall inure to the benefit of and shall be
binding upon the Parties, their respective legal representatives, successors,
and permitted assignees, and all Persons claiming by, through, or under right of
any of the aforesaid Persons. No Party to this TSA may assign any of its rights
and obligations under this TSA without the prior written consent of the other
Party hereto; provided, however, that (a) Service Provider may freely assign
this TSA, in whole or in part, and its rights and obligations hereunder (x) to
an Affiliate of Service Provider or (y) in connection with a sale or
restructuring of any of its businesses or assets and (b) a Party may assign this
TSA in whole in connection with a merger transaction in which such Party is not
the surviving entity.

12.9 No Third Party Rights. The provisions of this TSA are intended to bind and
shall be enforceable by and inure solely to the benefit of the Parties to each
other and are not intended and do not create rights, benefits, remedies or
obligations of any nature whatsoever in any other Person, including any employee
of the A&S Business, the Service Recipient or Service Provider, and no Person is
intended to be or is a third party beneficiary of any of the provisions of this
TSA. Notwithstanding the foregoing, the Persons that are indemnified pursuant to
Section 9 shall be third party beneficiaries for the purposes of Section 9.

12.10 Ancillary Agreement. The Parties hereby acknowledge and agree that nothing
in this TSA (including any breach hereof) shall affect any obligation of any
Party under the Merger Agreement, the Distribution Agreement or the other
Ancillary Agreements.

12.11 Guarantee by Ainge. Ainge unconditionally guarantees to Fox the due and
punctual performance of the obligations of Newco under this TSA. This guaranty
is an irrevocable guaranty of payment and performance (and not just of
collection) and shall continue in effect notwithstanding any extension or
modification of the terms of this TSA or any other act or event which might
otherwise operate as a legal or equitable discharge of Ainge. Ainge waives all
special suretyship defenses and notice requirements.

[SIGNATURE PAGES FOLLOW]

 

21



--------------------------------------------------------------------------------

WITNESS WHEREOF, the duly authorized officers or representatives of the Parties
hereto have duly executed this TSA as of the date first written above.

 

FORTIVE CORPORATION

By:  

/s/ Rajesh Yadava

  Name: Rajesh Yadava   Title: Vice President, Treasurer

STEVENS HOLDING COMPANY

By:  

/s/ Emily Weaver

  Name: Emily Weaver   Title: Chief Accounting Officer

ALTRA INDUSTRIAL MOTION CORP.

By:  

/s/ Carl R. Christenson

  Name: Carl R. Christenson   Title: Chief Executive Officer

 

22